Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 15, 2008                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  Rehearing 547                                                                                          Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  2 January 2008                                                                                                      Justices



  132792


  AMYRUTH L. COOPER, by her Next Friend,

  SHARON L. STROZEWSKI, and LORALEE

  A. COOPER, by her Next Friend, SHARON L.
  STROZEWSKI,
            Plaintiffs-Appellants,
                                                                    SC: 132792
  v                                                                 COA: 261736
                                                                    Washtenaw CC: 03-000367-NF
  AUTO CLUB INSURANCE ASSOCIATION, 

             Defendant-Appellee. 

  ________________________________________

                 On order of the Court, the motion for rehearing is considered and, in
  lieu of granting rehearing, the opinion of the Court is amended by striking on
  pages 401 and 417 the language “Therefore, we reverse in part the judgment of the
  Court of Appeals and remand the case to the trial court for further proceedings
  consistent with this decision,” and substituting in lieu thereof the language:
  “Therefore, we reverse in part the judgment of the Court of Appeals and remand
  the case to the Court of Appeals for it to address the remaining issues raised by the
  parties.”

                Cavanagh, Weaver and Kelly, JJ., would deny rehearing.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 15, 2008                  _________________________________________
                                                                               Clerk